ANSTEAD, Judge,
specially concurring.
Because of the Supreme Court’s holding in Weems, I agree that we should affirm the appellant’s departure sentence and certify the issue as to the extent a court may rely on an unscored juvenile record in departing from a guidelines sentence.
There is clearly a tension between the policies excluding a juvenile record from consideration in computing a guidelines sentence, but allowing such record to be used as a reason for departing from the guidelines. The latter policy would appear on its face to overrule the policy adopted by the guidelines drafters to exelude consideration of a juvenile record except as provided by Rule 3.701(d)(5)(c), Florida Rules of Criminal Procedure. This tension is apparently the reason why some courts have required an “extensive” juvenile record to support departure. Weems contains no such restriction.